[gc4urtkbn3je000001.jpg]

Exhibit 10.45

 

August 14, 2018

 

Jennifer H. Allen

51 Spencer Brook Lane

Carlisle, MA 01741

 

 

Dear Jennifer:

Triumph Group, Inc. ("TGI") is pleased to offer you the position of SVP and
General Counsel (Band 6), reporting directly to Daniel J. Crowley, CEO and
President located in Berwyn, PA. We aspire to be the premier design,
manufacturing and support company whose comprehensive capabilities, integrated
process and innovative employees advance the safety and prosperity of the world.
We look forward to your contributions to Triumph Group Leadership Team to
fulfill our vision. This letter is intended to set forth the terms and
conditions of our employment offer.

 

1.

Annual Base Salary: $400,000 ($15,384 bi-weekly). Base salary is subject to
deductions for taxes and other withholdings as required by law or the policies
of TGI.

 

2.

Sign-On Cash Bonus: In connection with this offer, you are eligible for a
sign-on bonus ("Sign-On Cash Bonus") in the gross amount of $80,000 subject to
the terms outlined below. The Sign -On Cash Bonus will be paid in full, within
30 days of start date. If, during the first 12 months of your employment, you
voluntarily resign, or your employment is terminated by TGI for cause, you agree
to repay TGI the full amount of the signing bonus.

 

3.

Annual Short-Term Incentive (STI): You will be eligible to participate in TGI's
annual bonus program for executives, with a target bonus opportunity equal to 75
% of annual base salary and a maximum bonus opportunity of 2x bonus target% of
base salary for Fiscal Year 2019 (FY'19) ending on March 31, 2019.

 

For FY'l9, you will be guaranteed a minimum cash bonus of $105,000; the balance
of the target annual bonus opportunity will be pro-rated based on your date of
hire and subject to your individual performance, company achievement in
accordance with the applicable performance criteria for FY'19 bonuses for senior
corporate executives, and as determined by the Compensation and Management
Development Committee (the "Committee"). Your eligibility will be pro-rated
based on the number of eligible days worked in the Fiscal Year.

 

The actual amount of your annual bonus each year will be determined by the
Compensation and Management Development Committee (the "Committee") of the Board
of Directors of TGI on the basis of the achievement of pre-established
performance goals relating to corporate and individual performance.

 

Triumph Group, Inc., 899 Cassatt Road, Berwyn, PA 19312 USA, Tel: 610-251-1000,
Fax: 610-251-1555, www.triumphgroup.com

--------------------------------------------------------------------------------

[gc4urtkbn3je000002.jpg]

 

August 14, 2018

Page 2

 

4.

Sign On Equity Grant: You will be provided with a special one-time incoming
equity grant (the "Initial Equity Grant") valued at $200,000 (number of shares
determined by the closing price of TGI common stock on the date of grant)
comprised  as follows: (a)  40% of the value in restricted stock units (RSUs)
vesting ratably over three years and (b) 60% of the value in PSU's with ultimate
value depending on TGI's performance against each of the relative and absolute
TSR performance targets established by the Committee for FY' 19. The Sign-On
Equity Grant will occur at the end of the quarter following your start date.
Subject to continued employment, the Sign-On Equity Grant will vest ratably in
three installments on the first, second and third anniversaries of the grant
date. The Sign-On Equity Award is subject to the terms of the Triumph Group,
Inc. 2018 Equity Plan as well as the terms set forth in a separate, written
restricted stock award agreement to be provided at the time of the grant.

 

5.

Annual Equity Awards (LTI): Subject to the approval of the Compensation
Committee, you will be eligible for annual performance-based long-term incentive
awards with a target value of 75% of base salary. For FY '20, the award will be
made in Grant period. The annual long-term incentive is comprised as follows:
(a) 40% of the value in RSU's vesting ratably over three years, and (b) 60% of
the value in PSU's with ultimate value depending on TGI's performance against
each of the relative and absolute TSR performance targets established by the
Committee for FY'20. PSU's will cliff vest at the end of the three year
performance period, which runs through FY'22. The value of PSUs can reach 200%
of original grant value if maximum performance. Actual LTI award grants may be
more or less than target. Target LTI annual grant values in future years will
also be subject to formal approval by the Compensation Committee and will be
based on a variety of factors, including without limitation, market data,
individual performance, and scope of job responsibilities.

 

6.

Employee Benefits: You will be eligible to participate in TGI's employee benefit
plans generally applicable to TGI senior executives. See attached information.

 

7.

Relocation: You will be provided with a relocation package to support your move
to your new location.  In general, the program provides coverage for costs
associated with selling your current home, moving your household goods,
purchasing a new home, temporary living and a house hunting trip. A copy of the
Homeowner Relocation Program will be provided to you under separate cover. It
will outline all specifics and processes related to the program.

 

8.

Conditions: The offer of employment set forth in this letter agreement is
subject to the following conditions:

 

•

Your acceptance of this offer by one week after letter date.

 

•

Satisfactory background check.

 

•

Satisfactory drug screening

Triumph Group, Inc., 899 Cassatt Road, Berwyn, PA 19312 USA, Tel: 610-251-1035,
lrturner@triumphgroup.com

--------------------------------------------------------------------------------

[gc4urtkbn3je000002.jpg]

 

August 14, 2018

Page 3

 

9.

Restrictive Covenants: You hereby agree to be bound by the restrictive covenants
set forth on Annex A to this letter agreement.

 

As a TGI employee, you will be expected to adhere to TGI's Code of Business
Conduct, current policies, procedures and practices as well as any that may be
implemented in the future.

 

This offer is contingent upon your satisfactory completion of the conditions
described above under "Conditions". While we hope we will be able to meet each
other's mutual need s, TGI is an employer-at-will. This means that your
employment with TGI is not for any set term and may be terminated by either you
or TGI at any time. The at-will term of your employment can be modified only in
writing signed by you and the Chief Executive Officer of TGI.

 

Please contact me if you have any questions about the information provided in
this letter or if you require further information. I look forward to working
with you.

Sincerely,

 

/s/ Lance R. Turner

Lance R. Turner

SVP, Human Resources, Safety, & Communications

 

Agreed and Accepted:

/s Jennifer H. Allen

Date:

August 28, 2018

 

Cc:

Daniel J. Crowley

 

Triumph Group, Inc., 899 Cassatt Road, Berwyn, PA 19312 USA, Tel: 610-251-1035,
lrturner@triumphgroup.com

--------------------------------------------------------------------------------

[gc4urtkbn3je000002.jpg]

Annex A

Restrictive Covenants

(a)Disclosure of Confidential Information. You shall not at any time during your
employment with TGI or thereafter, except as properly required in the course of
your employment, use, publish, disclose or authorize anyone else to use, publish
or disclose any Confidential Information belonging or relating to TGI or any of
its affiliates. Confidential Information includes, but is not limited to,
models, drawings, blueprints, memoranda and other materials, documents or
records of a proprietary nature; information relating to research, manufacturing
processes, bills of material, finance, accounting, sales, personnel management
and operations; and information particularly relating to customer lists, price
lists, customer service requirements, costs of providing service and equipment,
pricing and equipment maintenance costs.

(b)Patents, Copyrights and Trade Secrets. You will disclose, and hereby assign,
to TGI any and all material of a proprietary nature, particularly including, but
not limited to, material subject to protection as trade secrets or as patentable
or copyrightable ideas which you may conceive, invent, or discover during the
course of your employment with TGI which relate to the business of TGI, or were
developed using TGI' s resources (collectively, the "Inventions"), and you shall
execute and deliver all papers, including applications for patents and do such
other acts (entirely at TGI's expense) as may be necessary for TGI to obtain and
maintain proprietary rights in any and all countries and to vest title to such
Inventions in TGI.

(c)Noncom petition and Nonsolicitation. While you are employed by TGI and its
affiliates and for the one-year period following the termination of such
employment for any reason (together, the "Restricted Period"), you shall not, in
any jurisdiction in which TGI or any of its affiliates is doing business,
directly or indirectly, own, manage, operate, control, consult with, be employed
by, participate in the ownership, management, operation or control of, or
otherwise render services to or engage in, any business engaged in by TGI and
its affiliates; provided, that your ownership of securities constituting 2% or
less of any publicly traded class of securities of a public company shall not
violate this paragraph. During the Restricted Period, you shall not solicit for
business or accept the business of, any person or entity who is, or was at any
time within the previous 12 months, a customer or client of the business
conducted by TGI or its affiliates (or potential customer or client with whom
TGI or its affiliates had initiated contact). During the Restricted Period, you
shall not, directly or indirectly, employ, solicit for employment, or otherwise
contract for or hire, the services of any individual who is then an employee of
TGI and its affiliates or who was an employee of TGI and its affiliates within
the previous 12 months. Further, during the Restricted Period, you shall not
take any action that could reasonably be expected to have the effect of inducing
any individual who is then an employee, representative, officer or director of
TGI or any of its affiliates, or who was an employee, representative, officer or
director of TGI and its affiliates within the previous 12 months, to cease his
or her relationship with TGI or any of its affiliates for any reason.

(d)Acknowledgements and Remedies.

(i)The parties hereto agree that the provisions of clauses (a), (b) and (c) of
this Annex B (the "Covenants") have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this letter
agreement. You acknowledge and agree that the Covenants are reasonable in light
of all of the circumstances, are sufficiently limited to protect the legitimate
interests of TGI and its affiliates, impose no undue hardship on you, and are
not injurious to the public. The parties hereto further agree that your services
are of a personal, special and unique character and cannot be replaced by TGI,
and that the violation by you of any of the Covenants would cause TGI
irreparable harm, which could not be adequately compensated by money damages,
and that if TGI elects to prevent you from breaching such provisions by
obtaining an injunction against you, there is a reasonable probability of TGI's
eventual success on the merits. Accordingly, you consent and agree that if you
commit any such breach or threaten to commit any breach, in addition to any
other remedies as may be available to TGI for such breach,

Triumph Group, Inc., 899 Cassatt Road, Berwyn, PA 19312 USA, Tel: 610-251-1035,
lrturner@triumphgroup.com

--------------------------------------------------------------------------------

[gc4urtkbn3je000002.jpg]

including the recovery of money damages, TGI shall be entitled (without the
necessity of showing economic loss or other actual damage) to (A) cease payment
of the severance payments and benefits described in this letter agreement under
"Termination by TGI Without Cause" and/or to recoup from you the portion of such
severance payments and benefits already paid and (B) temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.
Furthermore, if TGI institutes any action or proceeding to enforce any of the
provisions of this Annex B, to the extent permitted by applicable law, you
hereby waive the claim or defense that TGI has an adequate remedy at law, and
you shall not assert in any such action or proceeding the defense that any such
remedy exists at law.

(ii)Prior to execution of this letter agreement, you were advised by TGI of your
right to seek independent advice from an attorney of your own selection
regarding this letter agreement. You acknowledge that you have entered into this
letter agreement knowingly and voluntarily and with full knowledge and
understanding of the provisions of this letter agreement after being given the
opportunity to consult with counsel. You further represent that, in entering
into this letter agreement, you are not relying on any statements or
representations made by any of TGI's directors, officers, employees or agents
that are not expressly set forth herein, and that you are relying only upon your
own judgment and any advice provided by your attorney.

(i)In light of the acknowledgements contained in this clause (d), you agree not
to challenge or contest the reasonableness, validity or enforceability of any
limitations and obligations contained in this letter agreement. In the event
that the Covenants shall be determined by any court of competent jurisdiction to
be unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court.

Triumph Group, Inc., 899 Cassatt Road, Berwyn, PA 19312 USA, Tel: 610-251-1035,
lrturner@triumphgroup.com